Appeal from a judgment of the County Court of Columbia County (Czajka, J.), rendered June 10, 1996, convicting defendant upon her *632plea of guilty of the crime of criminal sale of a controlled substance in the third degree (three counts) and criminal possession of a controlled substance in the seventh degree (three counts).
Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Notwithstanding defendant’s contentions in her pro se submission presented to this Court, we agree. Based upon our review of the record, we note, inter alia, that defendant entered a knowing, intelligent and voluntary plea of guilty to three counts of criminal sale of a controlled substance in the third degree and three counts of criminal possession of a controlled substance in the seventh degree, and was sentenced to a negotiated prison term in accordance therewith. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mikoll, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.